On Petition for Rehearing
Before BARNES and HAMLEY, Circuit Judges, and MATHES, District Judge.
HAMLEY, Circuit Judge:
In their complaint herein, plaintiffs asserted jurisdiction under 28 U.S.C. § 1343(3) (1964) and Rev.Stat. § 1979 (1875) 42 U.S.C. § 1983 (1964) (Civil Rights Act), and under 28 U.S.C. § 1331 (1964) (federal question). The district court held that it did not have jurisdiction under these statutes and alternatively held that, if it did have jurisdiction, the action must nevertheless be dismissed because the complaint fails to state a claim on which relief can be granted. On appeal both of these alternative rulings were questioned, and written and oral argument was had thereon.
In our opinion, filed herein on September 19, 1966, we held that the district court correctly determined that it did not have jurisdiction under the statutes referred to above. We therefore affirmed without reaching the alternative ground for dismissing the action.
In a petition for rehearing, filed herein on October 19, 1966, plaintiffs call our attention to the fact that, on October 10, 1966, a new jurisdictional statute was enacted, especially applicable to Indian tribes. This statute is Public Law 89-635, 80 Stat. 880 (1966), codified as 28 U.S.C. § 1362, the pertinerit part of which reads as follows:
“§ 1362. Indian tribes
“The district courts shall have original jurisdiction of all civil actions, brought by any Indian tribe or band with a governing body duly recognized by the Secretary of the Interior, wherein the matter in controversy arises under the Constitution, laws, or treaties of the United States.”
In their petition for rehearing, plaintiffs assert that the Quinault Tribe of *656Indians has, as required by section 1362, a governing body duly recognized by the Secretary of the Interior. They also argue that the new jurisdictional statute is applicable to cases, such as this, which are pending on appeal when the statute was enacted. Plaintiffs therefore ask us to hold that the district court had jurisdiction under the new statute, and to proceed to a determination of the alternative ground for dismissal — failure of the complaint to state a claim.
Defendants have filed a statement concurring in plaintiffs’ request. As previously noted, the alternative ground has been fully argued in this court and neither plaintiffs nor defendants request further argument thereon.
We agree that the Quinault Tribe of Indians is an Indian tribe of the kind described in 28 U.S.C. § 1362, and that this newly-enacted statute is applicable to cases, such as this, which are pending oh appeal when the statute was enacted. Section 1362 provides a basis for jurisdiction only where the matter in controversy arises under the Constitution, laws, or treaties of the United States. In this respect the new statute is identical with the general federal question statute, 28 U.S.C. § 1331. In our opinion of September 19, 1966, we held that the complaint raises three substantial federal questions. This ruling is equally applicable to section 1362.
We therefore conclude that insofar as plaintiff Indian tribe is concerned, the district court has jurisdiction under section 1362, and that dismissal of the action as to that plaintiff may not be affirmed on jurisdictional grounds. To this extent, our opinion of September 19, 1966, is modified. As to the eight personal plaintiffs, however, the new jurisdictional statute has no application, and our earlier opinion therefore correctly disposed of the appeal insofar as they are concerned.
' With regard to the Quinault Tribe of Indians we therefore turn to a consideration of the alternative ground for dismissal of the action relied upon by the district court — failure of the complaint to state a claim upon which relief can be granted.
In their complaint, plaintiffs attempt to state three claims. One of these is that, by reason of Public Law 280, described in our earlier opinion, Washington is precluded from asserting jurisdiction within Indian reservations until it first amends Article 26 of the state constitution.
Article 26 incorporates an “ordinance” prescribed by the enabling act which includes the provision that Indian lands “ * * * shall remain under the absolute jurisdiction and control of the congress of the United States * * Section 6 of Public Law 280, under which Washington purported to act in asserting jurisdiction within Indian reservations, provides in part, that the provisions of that act shall not become effective with respect to such assumption of jurisdiction by any state “ * * * until the people thereof have appropriately amended their State constitution or statutes as the case may be.”
It follows, appellant argues, that since Washington’s disclaimer of jurisdiction is imbedded in Article 26 of the state constitution, the method prescribed by section 6 of Public Law 280 for removing that disclaimer is to amend the constitution. Appellants point to legislative history indicating that, at the time Public Law 280 was under consideration, Congress was of the view that Washington would require an amendment of the state constitution. See 1953 U.S. Code Cong, and Admin.News, pp. 2412-2414; 99 Cong.Ree. 10782, August 1, 1953.
Inasmuch as the Washington state disclaimer of jurisdiction was set forth as Article 26 of the state constitution, it is understandable that congressional spokesmen assumed that such disclaimer could be removed only by a constitutional amendment. But the underlying concern of Congress, we think, was not that a state disclaimer be removed in any particular way, but that it be removed in some way which would be valid and binding under state law, before fed*657eral jurisdiction be relinquished. Accordingly, we do not construe this legislative history as reading into Public Law 280 a requirement that Washington can remove its disclaimer only by a state constitutional amendment.
Article 26 of the state constitution, incorporating the ordinance referred to above, constitutes a compact with the United States, and is so designated. The introductory clause of that article reads as follows:
“The following ordinance shall be irrevocable without the consent of the United States and the people of this state: * * *” (Emphasis supplied.)
In State v. Paul, 53 Wash.2d 789, 337 P.2d 33, the Supreme Court of Washington upheld the validity of chapter 240, Laws of 1957, providing that Washington would extend its criminal and civil jurisdiction to Indians and Indian lands. In so doing, the court ruled that this legislative enactment represented the consent of the “people of this state,” as those words are used in Article 26 of the state constitution. This ruling would be equally applicable to chapter 36, Laws of 1963, amending chapter 240, Laws of 1957. The federal courts are bound by this pronouncement as to state law.
In our opinion, these state legislative enactments, upheld as to validity by the state supreme court, are in full compliance with the federal requirements. It follows that, as to this matter, plaintiffs have failed to state a claim upon which relief can be granted.
A second claim which plaintiffs purported to state in their complaint is that the enabling act required Washington to amend its constitution before assuming jurisdiction over appellees. The enabling act contains the provision subsequently incorporated into Article 26 of the state constitution, that “ * * * said Indian lands shall remain under the absolute jurisdiction and control of the congress of the United States; * * * ” In an introductory clause it was provided that this disclaimer of state jurisdiction shall be manifested by a state constitutional ordinance “ * * * irrevocable without the consent of the United States and the people of said States: * * * ” (Emphasis supplied.)1 This language too, was incorporated into Article 26.
Appellants argue that it should be held that the words “people of said States” manifest a federal requirement that Washington cannot withdraw its waiver of jurisdiction without amending its state constitution. This contention rests on the premise that, within the contemplation of Congress, a state is powerless to manifest the consent of its “people” by legislative action, but may do so only by constitutional amendment, at least where the waiver is set forth in the state constitution.
Assuming, without deciding, that this provision of the enabling act should be considered federal and not local law, we hold that it does not require that the consent of the “people” of Washington be manifested only by a constitutional amendment. As we stated above, all that concerned Congress was that the consent of the people be evidenced in some manner valid and binding under state law. The Paul case establishes that this was accomplished by the 1957 and 1963 legislative enactments.
The third claim which plaintiffs purport to state in their complaint is that chapter 36, Laws of 1963, amending chapter 240, Laws of 1957, is void because it represents only a partial assumption of state jurisdiction over Indian reservations, whereas Public Law 280 does not authorize partial assumption of . jurisdiction.
The scope of chapter 36 is summarized in our earlier opinion, opposite note 2. We do not read that act as constituting only a partial assumption of jurisdiction. The state therein indicates its willingness to extend criminal and *658civil jurisdiction over all Indians and Indian territory, reservations, country and lands within the state, it being provided, however, that as to some matters concerning some Indians, there must first be a tribal resolution and a gubernatorial proclamation. In chapter 240, Laws of 1957, this Indian resolution and governor’s proclamation procedure applied to all exertions of state jurisdiction.
In our opinion, the indicated condition precedent to the exertion of state jurisdiction as to some matters concerning some Indians involves no violation of Public Law 280. If the Quinault Tribe of Indians feels aggrieved because state jurisdiction is not presently being exerted to the full extent possible under chapter 36, all it has to do is provide the governor with a tribal resolution of the kind called for in section 5 of that act (ROW 37.12.021). A governor’s proclamation would necessarily follow, and a full exertion of state jurisdiction would be achieved.
As to the Quinault Tribe of Indians we therefore affirm on the ground that the district court did not err in holding that the complaint fails to state a claim on which relief can be granted.

. The enabling act (25 Stat. 676), applies to the states of North Dakota, South Dakota, Montana and Washington.